This is a companion case with cause No. 2929, Farmers Royalty Holding Co. et al. v. T. F. Alderman et ux. (Tex. Civ. App.) 94 S.W.2d 261; in this case, appellees, J. W. Ashmore and wife, were plaintiffs below, and the same parties who were defendants below are appellants here, as in cause No. 2929.
The pleadings of the parties in this case are identical with the pleadings of the parties in cause No. 2929. The lower court rendered the same judgment in favor of appellees, and filed the same *Page 263 
conclusions of fact and law as in cause No. 2929.
For the reasons therein stated, appellants' propositions attacking appellees' judgment are overruled, and the judgment of the lower court is in all things affirmed.
Affirmed.